DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 & 20) and Species A (as recited by claims 4 & 17) in the reply filed on 1/22/2021 is acknowledged.
Claims 1-20 are pending. Claims 5 and 11-19 are withdrawn. Claims 1-4, 6-10, and 20 are subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“metering assembly” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, 
“metering assembly” is interpreted as requiring the structure(s) of a hole (see, e.g., claim 1), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Examiner’s Comment
Claim 8 recites “a cleaning-fluid flow rate,” whereas claim 10 recites “fluid flow rate.” Applicant should avoid using inconsistent language when refers to the same thing, e.g., the flow rate of the cleaning fluid.
In claim 10, the word “fluid” in “fluid flow rate” is considered redundant. The cleaning fluid has a flow rate as it’s distributed into the engine port and there’s no meaningful difference between “fluid flow rate” and “flow rate.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cleaning fluid” at line 3. It’s unclear if this is the same as the “cleaning solution” of the preamble. For examination purpose, they need not be the same.
Claim 7 recites “opening position” at line 1. It’s unclear if this refers to “opening setting” recited in claim 6. For examination purpose, it’s considered the same.
Claim 7 recites the limitation "the fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “a cleaning fluid” and “the cleaning fluid.”
Claim 7 recites the limitation "the first meter assembly" and “the second meter assembly” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “cleaning fluid” at line 2. It’s unclear if this refers to the cleaning fluid recited in claim 1. For examination purpose, it’s interpreted as “the cleaning fluid.”
Claim 10 recites “cleaning fluid” at line 2. It’s unclear if this refers to the cleaning fluid recited in claim 1. For examination purpose, it’s interpreted as “the cleaning fluid.”
Claim 20 recites “the fuel-dispersion container” at line 6. There is insufficient antecedent basis for this limitation in the claim. It should be “the fluid-dispersion container.”
Claim 20 recites “the liquid outlet aperture of the fluid dispersion container” at line 8-9. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites that the fluid-dispersion container has a body and the body has an outlet (see line 3-4).
Claim 20 recites “the liquid flow controller” at line 11-12. There is insufficient antecedent basis for this limitation in the claim. It should be “the first fluid-flow controller.”
Claims 2-4, 6, and 8 are rejected because they depend on a claim rejected under 35 USC 112(b) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONNORS (US Patent 6478036).
Regarding claim 1, CONNORS teaches a system (apparatus 10, fig. 1 & 3) for distributing a cleaning solution to an engine port (providing solvent to an engine, abstract).
As a preliminary matter, the preamble is non-limiting, because the phrase “for distributing a cleaning solution to an engine port” only recites the purpose of intended use of the claimed invention, and the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
CONNORS’s system comprises a fluid dispenser containing a hollow body (solvent administrator 12 having main body 32, fig. 3, col. 3 line 52-57).
The phrase “for receiving a cleaning fluid” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. CONNORS’s main body 32 performs or is capable of performing the recited function(s).
CONNORS’s system comprises a first fluid meter (e.g., fitting 58, valve 64, ball valve 66, fig. 3) connected to the fluid dispenser (these structures are connected to main body 32, see fig. 3), wherein the first fluid meter includes a first metered hole (each of fitting 58, valve 64, and ball valve 66 has a hole that can restrict or regulate the flow rate). The first fluid meter (e.g., fitting 58, valve 64, ball valve 66, fig. 3) is also connected to one end of solvent hose 20 (fig. 1 & 3, col. 3 line 35-37).
The phrase “to meter a rate at which the cleaning fluid flows into a first end of a hose” is interpreted as intended use, because it’s directed to how the system is used without imposing any 
CONNORS’s system comprises a second fluid meter (nozzle assembly 22 comprising upper fitting 76, fig. 1-2, or upper fitting 122, fig. 5 & 7) connected to a second end of the hose (nozzle assembly 22 is connected to solvent hose 22, fig. 1-2, 5, col. 3 line 35-37), wherein the second fluid meter includes a second metered hole (a hole of upper fitting 76 or upper fitting 122, see fig. 1-2, 5 & 7, which can restrict or regulate flow). CONNORS teaches that upper fitting 122 has air holes 124 that can mix solvent with air or vapor (fig. 5 & 7, col. 6 line 1-4).
The phrase “the second fluid meter adapted to mix air and the cleaning fluid and to dispense the mixture” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. CONNORS’s upper fitting 122 performs or is capable of performing the recited function(s).
Regarding claim 3, CONNORS teaches the system of claim 1. CONNORS teaches wherein the second fluid meter is a nozzle (nozzle assembly 22).
Regarding claim 4, CONNORS teaches the system of claim 1. CONNORS teaches wherein the second fluid meter is an aerosolizing nozzle (nozzle assembly 22 with upper fitting 122, which has holes 124).
Regarding claim 6, CONNORS teaches the system of claim 1. CONNORS teaches the system further comprising a ball valve (ball valve 66, fig. 3) connected to the first fluid meter (connected to, e.g., fitting 58, valve 64, see fig. 3), the ball valve having an open setting and a close setting (col. 4 line 7-9, ball valve 66 has on/off toggle).
Regarding claim 7, CONNORS teaches the system of claim 6. CONNORS teaches wherein the ball valve in open position allows the fluid to flow from the fluid dispenser to the 
The phrase “allows the fluid to flow from the fluid dispenser to the hose at a flow rate based on the first meter assembly and the second meter assembly” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural requirement. CONNORS’s ball valve 66 performs or is capable of performing the recited function(s).
Regarding claim 8, CONNORS teaches the system of claim 1. CONNORS teaches that the apparatus (apparatus 10 comprising solvent administrator 12) is hung above the engine using hook 128 (col. 6 line 24-27), the fluid dispenser is above the hose (solvent administrator 12 is above solvent hose 20, see fig. 1 & 3), and the solvent is supplied under the influence of gravity (col. 7 line 36-40). In other words, a cleaning-fluid flow rate from the fluid dispenser to the hose (flow rate of the solvent from administrator 12 to hose 20) is based at least in part on gravity.
Regarding claim 9
Regarding claim 10, CONNORS teaches the system of claim 1. The phrase “the system distributes cleaning fluid into the engine port at a gradually decreasing fluid flow rate” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. CONNORS’s apparatus performs or is capable of performing the recited function(s). For example, a person having ordinary skill in the art would understand that as the volume of solvent in the solvent administrator 12 decreases, the flow rate would also decrease. Moreover, a person having ordinary skill in the art would understand that the flow rate can be decreased by operating ball valve 66 or by operating the engine.
Regarding claim 20, CONNORS teaches a gravity-fed cleaning apparatus (apparatus 10 supplies solvent using gravity, col. 7 line 36-40) that supplies a solvent to the engine’s intake manifold 24 (col. 3 line 37-39).
The phrase “for cleaning engine intake valves and surrounding intake areas” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. CONNORS’s apparatus performs or is capable of performing the recited function(s).
CONNORS’s apparatus comprises a fluid-dispersion container having a hollow body (solvent administrator 12 having main body 32, fig. 1 & 3), the body having an outlet (body 32 has a hole at the bottom 54, col. 4 line 1-3, fig. 3), a liquid inlet aperture (unlabeled opening of body 32, see fig. 3), and one or more air inlet vents (hole 44, fig. 3).
The phrase “for receiving a cleaning fluid” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. CONNORS’s solvent administrator 12 with body 32 performs or is capable of performing the recited function(s).
The phrase “for permitting the cleaning fluid to enter the fluid-dispersion container” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. The unlabeled opening of body 32 performs or is capable of performing the recited function(s).
The phrase “permitting air to enter the fuel- dispersion container” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. CONNORS’s hole 44 performs or is capable of performing the recited function(s).
CONNORS’s apparatus comprises a first fluid-flow controller (e.g., fitting 58, valve 64, or ball valve 66, fig. 3, which can restrict or regulate flow) having a first liquid inlet connection and a first liquid outlet connection (each of fitting 58, valve 64 and ball valve 66 has an inlet and an outlet, see fig. 3), the first liquid inlet connection connected to the liquid outlet aperture of the fluid-dispersion container (the unlabeled inlet of fitting 58, valve 64, or ball valve 66 is connected to the unlabeled hole at the bottom 54, see fig. 3, col. 4 line 2-9), the first fluid-flow controller including a metering assembly (an opening or hole of fitting 58, valve 64, or ball valve 66, fig. 3). The first outlet connection (the unlabeled outlet of fitting 58, valve 64, or ball valve 66 is connected to one end of solvent hose 20, see fig. 3, col. 4 line 2-14).
The phrase “configured to control a flow of the cleaning liquid into a first end of a hose connected to the liquid outlet connection of the liquid flow controller” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. CONNORS’s metering assembly (e.g., fitting 58, valve 64, ball valve 66, fig. 3) performs or is capable of performing the recited function(s).
CONNORS’s apparatus comprises a second fluid-flow controller (nozzle assembly 22, fig. 1-2, 5-7, which can restrict or regulate flow) having a second liquid inlet connection and a 
The phrase “configured to control the flow of the cleaning liquid out of the second liquid outlet connection” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirement. CONNORS’s metering assembly (nozzle assembly 22) performs or is capable of performing the recited function(s).

Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BLATTER (US PGPUB 20020117207).
Regarding claim 1, BLATTER teaches a system (apparatus in fig. 1-2) for distributing a cleaning solution to an engine port (see abstract, transporting a cleaning fluid into the air intake valves of a combustion engine; see also para. 0031, cleaning product enters the vacuum induction line).
As a preliminary matter, the preamble is non-limiting, because the phrase “for distributing a cleaning solution to an engine port” only recites the purpose of intended use of the claimed invention, and the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
BLATTER’s system comprises a fluid dispenser containing a hollow body (a solvent container, which is not shown, para. 0021-22; because the solvent container can be a bottle or canister, para. 0025, 0036, the container has a hollow body). 
The phrase “for receiving a cleaning fluid” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. BLATTER’s solvent container (not shown) performs or is capable of performing the recited function(s).
BLATTER’s system comprises a first fluid meter (housing 10, fig. 1-2, para. 0021-22) connected to the fluid dispenser (housing 10 is connected to solvent container, para. 0021-22), wherein the first fluid meter includes a first metered hole (housing 10 includes flow path 22, para. 0025, which has a hole, see fig. 2. The hole of flow path 22 can restrict or regulate the solvent’s flow rate. The flow rate can also be regulated by valve 24, para. 0033, fig. 2). BLATTER’s housing 10 is connected to a first end of a hose (the end of tubing 12 that’s connected to housing 10, see fig. 1-2, para. 0026-27).
The phrase “to meter a rate at which the cleaning fluid flows into a first end of a hose” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. The hole of BLATTER’s flow path 22 performs or is capable of performing the recited function(s). 
BLATTER’s system comprises a second fluid meter (nozzle 14 or 34, fig. 1, 3, 4A-4B, para. 0027) connected to a second end of the hose (nozzle 14 or 34 is connected to the other end of tubing 12, para. 0027, fig. 1), wherein the second fluid meter includes a second metered hole (opening of nozzle 14 or 34, see fig. 3 & 4A-4B, which can restrict or regulate flow). Moreover, BLATTER teaches that nozzle 34 has a hole 38 for introducing air into the cleaning product (para. 0030-31, fig. 4A-4B).
The phrase “the second fluid meter adapted to mix air and the cleaning fluid and to dispense the mixture” is interpreted as intended use, because it’s directed to how the system is 
Regarding claim 3, BLATTER teaches the system of claim 1. BLATTER teaches wherein the second fluid meter is a nozzle (nozzle 14 or 34).
Regarding claim 4, BLATTER teaches the system of claim 1. BLATTER teaches wherein the second fluid meter is an aerosolizing nozzle (nozzle 34 has hole 38 for introducing air and atomizing the cleaning product, para. 0031).
Regarding claim 8, BLATTER teaches the system of claim 1. BLATTER teaches that the cleaning apparatus (which comprises a solvent container, as explained above) has a hook (hook 50, fig. 1) to hang the apparatus from the hood of a car (abstract, para. 0014, 0035), and housing 10 is above tube 12 (see fig. 2). As such, a person having ordinary skill in the art would understand that the solvent or cleaning liquid inside housing 10 has gravitational potential energy such that the solvent would flow downward from fluid dispenser (solvent container) to the hose (tube 12) under the influence of gravity. In other words, a cleaning-fluid flow rate from the fluid dispenser to the hose (flow rate of solvent from solvent container to tube 12) is based at least in part on gravity.
Regarding claim 9, BLATTER teaches the system of claim 1. The phrase “the second fluid meter is configured to control a rate at which cleaning fluid enters the engine port as a result of a negative head pressure created by an engine that is running” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. BLATTER’s nozzle 34 performs or is capable of performing the recited function(s). For example, BLATTER teaches that when the engine is running, the pressure inside the air intake line is reduced, which causes the solvent to be blown through the housing 10 along the flow path 
Regarding claim 10, BLATTER teaches the system of claim 1. The phrase “the system distributes cleaning fluid into the engine port at a gradually decreasing fluid flow rate” is interpreted as intended use, because it’s directed to how the system is used without imposing any structural limitation. BLATTER’s apparatus performs or is capable of performing the recited function(s). For example, a person having ordinary skill in the art would understand that as the volume of solvent in the solvent container decreases, the flow rate would also decrease. Moreover, a person having ordinary skill in the art would understand that the flow rate can be decreased by operating valve 24 (para. 0033) or by operating the engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BLATTER.
Regarding claim 2, BLATTER teaches the system of claim 1. As explained above, BLATTER teaches a first metered hole (hole of flow path 22) and a second metered hole (hole of nozzle 34). It’s reasonably expected that the inner diameter of the hole of flow path 22 is much smaller than the inner diameter of tube 12 (see fig. 2), whereas the inner diameter of nozzle 34 (e.g., part 40 of nozzle 34) would be similar to the inner diameter of tube 12 (see fig. 4B, the barbs around part 40 is for connection to tube 12). Moreover, BLATTER teaches that valve 24 can adjust the size of the hole of flow path 22, including closing the hole (see fig. 2, para. 0033). Thus, it’s reasonably expected that BLATTER’s second metered hole is larger than its first metered hole.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US PGPUB 20030178000 to AUGUSTUS (teaching ball valves in engine-cleaning apparatus);
US PGPUB 20080011327 to SHRINER (apparatus for cleaning engine intake);
US PGPUB 20020107161 to GATZKE (apparatus for cleaning engine intake).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714